AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations

 

Sheet |
UNITED STATES DISTRICT COURT
___SOUTHERN District of OHIO
UNITED STATES OF AMERICA Judgment in a Criminal Case
v. (For Revocation of Probation or Supervised Release)
Chattes Foy Case No. 1:12cr126-7
USM No. 70729-061
C. Ransom Hudson, Esq.

THE DEFENDANT: Defendant’s Attorney
X admitted guilt to violation of condition(s) seebelow - of the term of supervision.

QO was found in violation of condition(s) count(s) __ after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 New law violation 5/13/2019
2 Prohibited from possessing a firearm 2/23/2019
3 New law violation 2/23/2019
The defendant is sentenced as provided in pages 2 through 2 _ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

QO The defendant has not violated condition(s) —__ ___ and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 8847. June 14,2019

Date of Imposition of Judgment

Defendant’s Year of Birth: 1988 Mh fo
A

City and State of Defendant’s Residence: Signature of Judge
___ custody of the USMS

 

 

Michael R. Barrett, United States District Judge —
Name and Title of Judge

(72017

Date

 

 

 
AO 245D (Rev, 02/18) Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 2, of

DEFENDANT: Charles Foy
CASE NUMBER: 1:12cr126-7

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

Twelve (12) months plus one (1) day with no supervision to follow.

[J The court makes the following recommendations to the Bureau of Prisons:

X The defendant is remanded to the custody of the United States Marshal.

(0 The defendant shall surrender to the United States Marshal for this district:
Oat ee OO am O pm. on
0 as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
before 2 p.m. on a

as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on oe - - - to
at with a certified copy of this judgment.
a UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL
